Citation Nr: 0012803	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-42 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to VA benefits for the veteran's son as a 
helpless child of the veteran.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a claim for VA benefits for 
the veteran's son as a helpless child of the veteran.

The Board remanded this case in September 1996 to ensure the 
appellant's rights of due process because, although she had 
filed a timely notice of disagreement with the August 1993 
rating decision, a statement of the case was never sent to 
her.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On 
remand, the RO sent the appellant, who is the mother and, at 
that time, custodian of the veteran's son, a supplemental 
statement of the case in September 1996, and she was given 60 
days to perfect her appeal to the Board by filing a VA Form 9 
substantive appeal.  In October 1996, the RO received her 
timely substantive appeal on which she requested a hearing 
before the Board.

A hearing was scheduled for February 1999.  A VA Form 119, 
Report of Contact, shows that the appellant called and stated 
that she was unable to attend the scheduled hearing and that 
she would send a letter to that effect.  A letter was never 
received and, in March 1999, the RO wrote to the appellant 
and provided her 30 additional days to reply before her case 
would be sent to the Board for review on appeal.  She did not 
reply to the RO's March 1999 letter, and the case was 
forwarded to the Board for review on appeal.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By pursuing this appeal, the appellant, who is the mother of 
the veteran's son, contends that the RO committed error in 
denying her claim for VA benefits for the veteran's son as a 
helpless child of the veteran.  VA provides certain benefits 
for children of veterans shown to be permanently incapable of 
self-support by reason of mental or physical defect at or 
before the date of attaining the age of 18 years.  
38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 C.F.R. 
§§ 3.315(a), 3.356 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that "an 
adjudicatory body's focus of analysis" in such cases "must 
be on the claimant's condition at the time of his or her 18th 
birthday . . . ."  The Court also noted,

[T]he Board must make an initial 
determination as to the claimant's 
condition at the delimiting age.  If the 
claimant is shown to have been capable of 
self-support at 18, the Board need go no 
further.  If, however, the record reveals 
that he or she was permanently incapable 
of self-support at 18, the Board must 
point to evidence that her condition has 
changed since that time.

Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 
Golliday v. Brown, 7 Vet. App 249, 255 (1994).

In this case, the relevant evidence consists of two letters, 
dated in July and September 1993, from a private physician, 
James Duncan Baker, III, M.D., in which the doctor stated 
that the veteran's son was under care for the management of 
end-stage renal disease requiring hemodialysis therapy.  The 
doctor stated that the veteran's son was disabled at that 
time and that it was anticipated that he would continue to be 
disabled until such time as he can have a renal transplant 
and undergo vocational rehabilitation.  At that time, the 
veteran's son was on the waiting list for a renal transplant 
and it was not known what the duration of his total 
disability would be.

The RO denied the claim on the basis that, because the 
veteran's son's condition was expected to improve with 
treatment (a renal transplant) and vocational rehabilitation, 
he was not considered permanently incapable of self support.  
However, contrary to the Court's holding in Dobson, the RO 
focused on the possible future condition of the veteran's son 
rather than making an initial determination about his 
condition at the age of 18.  Golliday, 7 Vet. App. at 255 
(holding that the first part of the test requires that only 
evidence regarding the child's condition as of the child's 
18th birthday be considered; then, if the child is found to 
have been disabled as of his or her 18th birthday, the second 
part of the two-part test requires consideration of evidence 
as to the current condition of the child).

A copy of the veteran's son's birth certificate is in the 
record and shows that he was born on December [redacted], 1974.  
Therefore, he was already 18 years old at the time of Dr. 
Baker's letters in 1993.  No medical evidence has been 
presented or secured in this case that is relevant to the 
veteran's son's condition at the time of his 18th birthday, 
six to nine months before Dr. Baker's letters.  Therefore, 
the claim for VA benefits for the veteran's son as a helpless 
child of the veteran is not well grounded at this time.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).

In this case, because Dr. Baker described "end-stage" renal 
disease only six to nine months after the veteran's son's 
18th birthday and stated his willingness to provide further 
information if needed, the Board concludes that VA was on 
notice of the existence of additional treatment records that 
might provide information about the condition of the 
veteran's son six months earlier when he attained age 18 and 
these records may therefore establish a well grounded claim 
for VA benefits for the veteran's son as a helpless child of 
the veteran.  See Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that, in order to meet VA's 
obligations under 38 U.S.C.A. § 5103(a) (West 1991), the RO 
should advise the appellant of the potential importance of 
Dr. Baker's treatment records dating at or before the time of 
the her son's 18th birthday in December 1992 and instruct her 
to submit those records or other medical evidence relevant to 
her son's condition at that time.  Then, if the evidence 
obtained shows that the veteran's son was disabled or 
incapable of self-support at or before attaining the age of 
18 years, the second part of the two-part test requires 
consideration of evidence as to the current condition of the 
child.  

To ensure that VA has met its obligations under 38 U.S.C.A. 
§ 5103(a), the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should write to the appellant 
and inform her that she must submit 
medical evidence, such as treatment 
records from Dr. Baker, relevant to the 
veteran's son's condition at and/or 
before the time of his 18th birthday in 
December 1992 in order to render her 
claim for VA benefits for the veteran's 
son as a helpless child of the veteran 
well grounded.

2.  If the appellant submits medical 
evidence relevant to the veteran's son's 
condition at and before the time of his 
18th birthday in December 1992, the RO 
must consider whether the evidence shows 
the child to have been incapable of 
self-support as of his or her 18th 
birthday.  If so, the second part of the 
two-part test requires consideration of 
evidence as to the current condition of 
the child, and the RO should request the 
appellant to submit evidence pertinent to 
her son's current condition.  See Dobson, 
4 Vet. App. at 445; Golliday, 7 Vet. App. 
at 255.



	(CONTINUED ON NEXT PAGE)


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




